930 F.2d 32
Unpublished DispositionNOTICE: Tenth Circuit Rule 36.3 states that unpublished opinions and orders and judgments have no precedential value and shall not be cited except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.William Paul BARRON, Jr., Plaintiff-Appellant,v.STATE OF UTAH, Utah State Tax Commission, Defendants-Appellees.
No. 90-4092.
United States Court of Appeals, Tenth Circuit.
Feb. 21, 1991.

Before LOGAN, JOHN P. MOORE and BALDOCK, Circuit Judges.
ORDER AND JUDGMENT*
LOGAN, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
The plaintiff, William Paul Barron, Jr., filed a complaint in federal district court seeking a refund of taxes he paid to the State of Utah for the years 1985 through 1988 and an injunction to prevent the Utah State Tax Commission from collecting future taxes.  The district court dismissed Barron's action, holding that it lacked jurisdiction under 28 U.S.C. Sec. 1341.  See I R. tab 13.  Defendants have also filed a motion to dismiss for lack of jurisdiction in this court based upon the same anti-injunction act upon which the district court based its holding.  We agree with the district court that Barron has not shown that an adequate remedy is unavailable in the state courts.  In fact there is a class action pending in Utah state court raising the same issues Barron seeks to litigate in this federal court action.  The judgment of dismissal by the United States District Court for the District of Utah is AFFIRMED substantially for the reasons set forth in the district court's Order dated May 29, 1990.  Mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3